EXHIBIT 10.2

AMENDMENT NO. 1

THIS AMENDMENT NO. 1, dated as of June 29, 2012 (this “Amendment No. 1”), is
entered into by and among LIVE NATION ENTERTAINMENT, INC., a Delaware
corporation (the “Parent Borrower”), the relevant Credit Parties identified
herein, the lenders party hereto (collectively, the “Lenders”; and each
individually, a “Lender”), and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrowers and the Guarantors (each as identified therein), the
Administrative Agent, and certain other agents and lenders named therein entered
into that certain Credit Agreement, dated as of May 6, 2010 (as amended,
supplemented or otherwise modified from time to time pursuant to the terms
thereof, the “Credit Agreement”) pursuant to which the Lenders made certain
loans and certain other extensions of credit to the Borrowers; and

WHEREAS, the parties hereto intend to amend the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Certain Definitions. The following terms (whether or not underscored) when
used in this Amendment No. 1 shall have the following meanings (such meanings to
be equally applicable to the singular and plural form thereof):

(a) “Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

(b) “Amendment Date” shall mean the first date on which all conditions set forth
in Section 3 of this Amendment No. 1 are satisfied, which date was June 29,
2012.

1.2 Other Definitions. Unless otherwise defined or the context otherwise
requires, capitalized terms for which meanings are not provided herein shall
have the meanings ascribed such terms in the Credit Agreement.

SECTION 2

AMENDMENTS

2.1 Amendment to Credit Agreement. Subject to the satisfaction of the closing
conditions set forth in Section 3 below, from and after the Amendment Date, the
Credit Agreement is amended as follows:

(i) The definitions “Amendment No. 1” and “Amendment No. 1 Effective Date” shall
be added in appropriate alphabetical order to read as follows:

“‘Amendment No. 1’ means Amendment No. 1 to this Credit Agreement, dated as of
June 29, 2012, among the Borrower, the other Credit Parties identified therein,
the Lenders party thereto and the Administrative Agent.

‘Amendment No. 1 Effective Date’ means June 29, 2012.”;

(ii) The definition of the term “Applicable Percentage” in Section 1.01 of the
Credit Agreement is hereby replaced in its entirety with the following:

“Applicable Percentage” means (i) with respect to Revolving Loans, Swingline
Loans, B/A Drawings, Letter of Credit Fees and Term A Loans, the percentages per
annum in the first table below and (ii) with respect to Term B Loans, the
following percentages per annum in the second table below:

APPLICABLE PERCENTAGES FOR REVOLVING LOANS, SWINGLINE LOANS,
B/A DRAWINGS, LETTER OF CREDIT FEES AND TERM A LOANS

                              Eurodollar Rate Loans,             B/A Drawings  
      Consolidated Total   and     Pricing Level   Leverage Ratio   Letter of
Credit Fees   Base Rate Loans
I
  < 1.50:1.00     2.00 %     1.00 %
 
                   
II
  = 1.50 but
< 2.00:1.00   2.25%

  1.25%


 
                   
III
  = 2.00 but
< 2.50:1.00   2.50%

  1.50%


 
                   
IV
  = 2.50 but
< 3.00:1.00   2.75%

  1.75%


 
                   
V
  = 3.00:1.00 but
< 4.00:1.00   3.00%

  2.00%


 
                   
VI
  = 4.00:1.00     3.25 %     2.25 %
 
                   

APPLICABLE PERCENTAGES FOR TERM B LOANS

                          Consolidated Total         Pricing Level   Leverage
Ratio   Eurodollar Rate Loans   Base Rate Loans
I
  < 2.75:1.00     2.75 %     1.75 %
 
                   
II
  = 2.75:1.00 but
<4.00:1.00   3.00%

  2.00%


 
                   
III
  = 4.00:1.00     3.25 %     2.25 %
 
                   

Applicable Percentages for Revolving Loans, Swingline Loans, B/A Drawings,
Letter of Credit Fees, Term A Loans and Term B Loans will be based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b).
Any increase or decrease in such Applicable Percentage resulting from a change
in the Consolidated Total Leverage Ratio shall become effective on the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if (i) a
Compliance Certificate is not delivered when due in accordance therewith or
(ii) an Event of Default pursuant to Section 9.01(a), (f) or (h) has occurred
and is continuing, then, (x) with respect to Revolving Loans, Swingline Loans,
B/A Drawings, Letter of Credit Fees and Term A Loans, in the case of clause (i),
pricing level VI shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
first Business Day immediately following delivery thereof, and in the case of
clause (ii) pricing level VI shall apply as of the first Business Day after the
occurrence of such Event of Default until the first Business Day immediately
following the cure or waiver of such Event of Default and (y) with respect to
Term B Loans, in the case of clause (i), pricing level III shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the first Business Day immediately
following delivery thereof, and in the case of clause (ii) pricing level III
shall apply as of the first Business Day after the occurrence of such Event of
Default until the first Business Day immediately following the cure or waiver of
such Event of Default.

Determinations by the Applicable Agent of the appropriate pricing level shall be
conclusive absent manifest error.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.01 or 7.02 is shown to be inaccurate (regardless of
whether this Credit Agreement or the Commitments are in effect or any Loans are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage applied
for such Applicable Period, and only in such case, then the Parent Borrower
shall immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Applicable Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Applicable Agent in
accordance with Section 2.11. The rights of the Applicable Agent and Lenders
pursuant to this paragraph are in addition to rights of the Applicable Agent and
Lenders with respect to Sections 2.08(b) and 9.02 and other of their respective
rights under the Credit Documents.

(iii) The definition of “Change in Law” in Section 1.01 of the Credit Agreement
is hereby amended by adding at the end of such definition “; provided, that
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case,
be deemed to have been introduced or adopted after the date hereof, regardless
of the date enacted or adopted”;

(iv) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by inserting in clause (k) thereof the words “15% of
Consolidated EBITDA (calculated before giving effect to any adjustments pursuant
to this clause (k)) in any four quarter period ending thereafter; provided
further that the aggregate amount to be added to Consolidated EBITDA pursuant to
this clause (k) after the Amendment No. 1 Effective Date shall not exceed
$100 million” in place of the words “$10.0 million in any four quarter period
ending thereafter”.

(v) Section 8.10(a) of the Credit Agreement is hereby amended by replacing the
table in such Section in its entirety with the following:

     
Fiscal Quarter Ending
  Consolidated Total Leverage Ratio
 
   
June 30, 2012
  4.50:1.00
September 30, 2012
  4.50:1.00
December 31, 2012
  4.50:1.00
March 31, 2013
  4.50:1.00
June 30, 2013
  4.50:1.00
September 30, 2013
  4.50:1.00
December 31, 2013
  4.50:1.00
March 31, 2014
  4.25:1.00
June 30, 2014
  4.25:1.00
September 30, 2014
  4.25:1.00
December 31, 2014
  4.25:1.00
March 31, 2015
  4.00:1.00
June 30, 2015
  4.00:1.00
September 30, 2015
  4.00:1.00
December 31, 2015
  4.00:1.00
March 31, 2016 and each fiscal quarter
end thereafter
  3.75:1.00



(vi) The definition of “Credit Documents” is amended and restated in its
entirety to read as follows:

“‘Credit Documents’ means this Credit Agreement, Amendment No. 1, the Notes, the
Collateral Documents, the Engagement Letter, the Administrative Agent Fee
Letter, the Issuer Documents, the Joinder Agreements, any Foreign Borrower
Agreements, any Foreign Borrower Terminations, any Revolving Lender Joinder
Agreement, any Guarantee and any Incremental Term Loan Joinder Agreement.”

2.2 Effect of Amendment. Except as modified hereby, all of the terms and
provisions of the other Loan Documents remain in full force and effect. To the
extent that any conflict may exist between the provisions of this Amendment
No. 1 and the provisions of the Credit Agreement, then this Amendment No. 1
shall control.

SECTION 3

CLOSING CONDITIONS

3.1 Conditions Precedent. This Amendment No. 1 shall become effective as of the
Amendment Date upon:

(a) receipt by the Administrative Agent of counterparts of this Amendment No. 1,
duly executed by the Parent Borrower and each other Credit Party, the
Administrative Agent and the Required Lenders;

(b) all Lenders who have executed this Amendment prior to 5:00 P.M. New York
City time on June 27, 2012 shall have received a fee equal to 0.25% of their
outstanding Revolving Commitments and Term Loans;

(c) all reasonable out-of-pocket fees and expenses incurred by the
Administrative Agent, including all reasonable invoiced fees and expenses of
counsel to the Administrative Agent, to the extent invoiced at least 1 Business
Day prior to the date hereof, shall have been paid or reimbursed, on or prior to
the date hereof;

(d) both immediately before and after giving effect to this Amendment No. 1, the
representations and warranties of the Credit Parties contained in Article VI of
the Credit Agreement shall be true and correct in all material respects on and
as of the Amendment No. 1 Effective Date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date); and

(e) no Default or Event of Default shall exist on the date hereof both before
and after giving effect to this Amendment No. 1.

SECTION 4

MISCELLANEOUS

4.1 Amended Terms. The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this Amendment
No. 1. Except as specifically amended hereby or otherwise agreed, each of the
Credit Documents are hereby ratified and confirmed and shall remain in full
force and effect according to their respective terms.

4.2 Credit Document. This Amendment No. 1 shall constitute a Credit Document
under the terms of the Credit Agreement and shall be subject to the terms and
conditions thereof (including, without limitation, Sections 11.14 and 11.15 of
the Credit Agreement).

4.3 Entirety. This Amendment No. 1 and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

4.4 Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment No. 1 by facsimile or electronic mail
shall be effective as an original and shall constitute a representation that an
original shall be delivered.

[Signature pages follow] IN WITNESS WHEREOF, each of the parties hereto has
caused a counterpart of this Amendment No. 1 to be duly executed and delivered
as of the date first above written.

  PARENT BORROWER:
LIVE NATION ENTERTAINMENT, INC.
By: /s/Michael Rowles
 
Name: Michael Rowles
Title: Executive Vice President, General
Counsel
and Secretary



    DOMESTIC GUARANTORS:

LN ACQUISITION HOLDCO LLC



      By: LIVE NATION ENTERTAINMENT, INC.,

its sole member

     
By:
  /s/ Michael Rowles
 
   
Name:
  Michael Rowles



    Title: Executive Vice President, General Counsel
and Secretary



      CONNECTICUT PERFORMING ARTS PARTNERS

     
By: NOC, INC.,
 
a general partner

By:
  /s/ Kathy Willard
 
   
Name:
Title:
  Kathy Willard
Executive Vice President



    By: CONNECTICUT AMPHITHEATER

DEVELOPMENT CORPORATION,

a general partner

     
By:
  /s/ Kathy Willard
 
   
Name:
Title:
  Kathy Willard
Executive Vice President



    BILL GRAHAM ENTERPRISES, INC.

CELLAR DOOR VENUES, INC.
COBB’S COMEDY INC.



      CONNECTICUT AMPHITHEATER DEVELOPMENT CORPORATION

CONNECTICUT PERFORMING ARTS, INC.
EVENING STAR PRODUCTIONS, INC.
EVENTINVENTORY.COM, INC.
EVENT MERCHANDISING INC.
FILLMORE THEATRICAL SERVICES
FLMG HOLDINGS CORP.
HOB MARINA CITY, INC.
HOUSE OF BLUES SAN DIEGO, LLC
IAC PARTNER MARKETING, INC.
LIVE NATION LGTOURS (USA), LLC



      LIVE NATION MARKETING, INC.



      LIVE NATION MTOURS (USA), INC.



      LIVE NATION TOURING (USA), INC.



      LIVE NATION UTOURS (USA), INC.



      LIVE NATION WORLDWIDE, INC.

MICROFLEX 2001 LLC
NETTICKETS.COM, INC.
NEW YORK THEATER, LLC



      NOC, INC.

OPENSEATS, INC.
PREMIUM INVENTORY, INC.



      SHORELINE AMPHITHEATRE, LTD.

SHOW ME TICKETS, LLC
THE V.I.P. TOUR COMPANY
TICKETMASTER ADVANCE TICKETS, L.L.C.



      TICKETMASTER CALIFORNIA GIFT CERTIFICATES L.L.C.

TICKETMASTER CHINA VENTURES, L.L.C.
TICKETMASTER EDCS LLC



      TICKETMASTER FLORIDA GIFT CERTIFICATES L.L.C.



      TICKETMASTER GEORGIA GIFT CERTIFICATES L.L.C.

TICKETMASTER-INDIANA, L.L.C.
TICKETMASTER L.L.C.



      TICKETMASTER MULTIMEDIA HOLDINGS LLC



      TICKETMASTER NEW VENTURES HOLDINGS, INC.



      TICKETMASTER WEST VIRGINIA GIFT CERTIFICATES L.L.C.

TICKETSNOW.COM, INC.
TICKETWEB, LLC
TM VISTA INC.



      TNA TOUR II (USA) INC.

TNOW ENTERTAINMENT GROUP, INC.

     
By:
  /s/ Kathy Willard
 
   
Name:
  Kathy Willard



    Title: Executive Vice PresidentHOB BOARDWALK, INC.

HOB CHICAGO, INC.
HOB ENTERTAINMENT, LLC
HOB PUNCH LINE S.F. CORP.



      HOUSE OF BLUES ANAHEIM RESTAURANT CORP.

HOUSE OF BLUES CLEVELAND, LLC
HOUSE OF BLUES CONCERTS, INC.



      HOUSE OF BLUES DALLAS RESTAURANT CORP.



      HOUSE OF BLUES HOUSTON RESTAURANT CORP.



      HOUSE OF BLUES LAS VEGAS RESTAURANT CORP.



      HOUSE OF BLUES LOS ANGELES RESTAURANT CORP.



      HOUSE OF BLUES MYRTLE BEACH RESTAURANT CORP.



      HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP.



      HOUSE OF BLUES ORLANDO RESTAURANT CORP.



      HOUSE OF BLUES RESTAURANT HOLDING CORP.



      HOUSE OF BLUES SAN DIEGO RESTAURANT CORP.

LIVE NATION CHICAGO, INC.
LIVE NATION CONCERTS, INC.
LIVE NATION MID-ATLANTIC, INC.

     
By:
  /s/ Michael Rowles
 
   
Name:
Title:
  Michael Rowles
President



    LIVE NATION MERCHANDISE, INC.

LIVE NATION STUDIOS, LLC
LIVE NATION TICKETING, LLC
LIVE NATION VENTURES, INC.

     
By:
  /s/ Michael Rowles
 
   
Name:
  Michael Rowles



    Title: Executive Vice PresidentLIVE NATION BOGART, LLC

LIVE NATION – HAYMON VENTURES, LLC
MICHIGAN LICENSES, LLC
MUSICTODAY, LLC
WILTERN RENAISSANCE LLC

      By:  
LIVE NATION WORLDWIDE, INC.,
its sole member
By:  
/s/ Kathy Willard
   
 



    Name: Kathy Willard
Title: Executive Vice President

AZOFF PROMOTIONS LLC
CAREER ARTIST MANAGEMENT LLC
ENTERTAINERS ART GALLERY LLC
FEA MERCHANDISE INC.
FRONT LINE BCC LLC
FRONT LINE MANAGEMENT GROUP, INC.
ILA MANAGEMENT, INC.
MORRIS ARTISTS MANAGEMENT LLC
SPALDING ENTERTAINMENT, LLC
VECTOR MANAGEMENT LLC
VECTOR WEST, LLC
VIP NATION, INC.

     
By:
  /s/ Michael Rowles
 
   
Name:
Title:
  Michael Rowles
Assistant Secretary



    JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

          By:   /s/Tina Ruyter
     
   
Name:
Title:
  Tina Ruyter
Executive Director

